Citation Nr: 9904616	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  95-12 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected low back pain with degenerative changes, 
lumbar spine, currently evaluated as 20 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury and, if so, whether all the 
evidence both old and new warrants the grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim seeking 
entitlement to an increased disability rating for his 
service-connected low back pain with degenerative changes.  
In that decision, the RO also held that new and material 
evidence had not been submitted to reopen the veteran's claim 
seeking entitlement to service connection for residuals of a 
neck injury.


REMAND

The veteran contends, in essence, that he is entitled to a 
disability evaluation in excess of 20 percent for his 
service-connected low back disorder.  He also believes that 
he is entitled to service connection for residuals of a neck 
injury and that new and material evidence has been submitted 
to reopen that claim.

After careful review of the claims file, the Board finds that 
this case is not ready for appellate review.

Specifically, the Board notes that the veteran, in his May 
1995 Substantive Appeal, VA Form 9, requested a personal 
hearing before a member of the Board at the RO.  The record 
shows that such a hearing was conducted in August 1998.  
However, it is apparent that the tape recording of the 
hearing was damaged and that, as a result, a transcript of 
the testimony presented at that hearing could not be created.  
Subsequently, the RO sent a letter to the veteran informing 
him of the situation with respect to the tape of his hearing.  
In response, the veteran indicated that he would like to 
attend another hearing before a member of the Board at the 
RO.  

Pursuant to 38 C.F.R. § 20.700  (1998), a veteran is entitled 
to a hearing on appeal before the Board if such a request is 
made.  In this case, through no fault of the veteran, his 
testimony from a personal hearing is not available for review 
by the Board.  Thus, another hearing before a member of the 
Board at the RO should be scheduled, and the veteran given 
the opportunity to appear, prior to appellate review of this 
case.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a traveling Board member 
at the Atlanta, Georgia, RO.  The veteran 
and his accredited representative should 
be provided adequate notice of the time, 
date, and place of said hearing.  All 
correspondences pertaining to this matter 
should be associated with the claims 
folder.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this REMAND is to 
insure compliance with the veteran's due process rights.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the veteran until he receives 
further notice, but he is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


